Citation Nr: 1521251	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-42 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his October 2010 VA Form 9, the Veteran requested a hearing at his local RO.  The RO attempted to schedule the hearing, but it appears that the Veteran did not receive notice of the hearing as the mail sent to him since January 2013 has been returned.  Indeed, in a January 2015 statement, the Veteran's representative requested that the Veteran be rescheduled for a Board hearing because the Veteran had not received notification of his original Board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran requested a hearing in his October 2010 VA Form 9.  The record indicates that the RO sent the Veteran a letter in December 2014 scheduling him for a hearing on January 13, 2015.  However, the letter was addressed to an address that differed from the one that was reflected on the Veteran's VA Form 9, and the notice letter was returned to the RO.  The Board notes that the address listed in VBMS also differs from the address the Veteran reported in his October 2010 VA Form 9.  Therefore, the RO should verify and correct the Veteran's current address.  Then, the Veteran must be scheduled for another travel Board hearing, to be conducted at the RO.  He must be notified of the date and time of the hearing.  

Accordingly, the case is REMANDED for the following action:

Verify and update the correct address of the Veteran.  Then, schedule the Veteran for a travel Board hearing, to be conducted at the local Regional Office.  Ensure that the Veteran is notified of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




